ROBISON, HILL & CO. Certified Public Accountants A PROFESSIONAL CORPORATION BRENT M. DAVIES, CPA DAVID O. SEAL, CPA W. DALE WESTENSKOW, CPA BARRY D. LOVELESS, CPA STEPHEN M. HALLEY, CPA CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS To the Board of Directors Homeland Precious Metals Corp. We have issued an audit report dated September 27, 2010 for the year ended March 31, 2010 for Homeland Precious Metals Corp. which is included in this Form 20-F annual report.We consent to the use of our auditors report in the aforementioned annual report and to the reference to our firm under the heading “Experts.” /s/ Robison, Hill & Co. Certified Public Accountants Salt Lake City, Utah September 27, 2010
